UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment Number 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-132056 HUIHENG MEDICAL, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4078899 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) Huiheng Building, Gaoxin 7 Street South, Keyuannan Road, Nanshan District, Shenzhen Guangdong, P.R. China 518057 N/A (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code 86-755-25331366 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of May 1, 2011, there were 14,030,637 shares of the issuer’s $0.001 par value common stockoutstanding. Explanatory Note. The Company is filing this amendment number 1 to Form 10-Q for the quarterly period ended March 31, 2011 to file as exhibits agreements related to Changdu Huiheng's acquisition from its major customer, Jiancheng, medical accelerator systems and the operating rights at four medical centers. Item 6.Exhibits Exhibit No Description Transfer Agreement – Sheng’an Hospital in Lianyungang Transfer Agreement – Dali 60 Hospital Transfer Agreement – Huici Hospital in Heze Transfer Agreement – Liaocheng Hospital Certification by the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification by the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HUIHENG MEDICAL, INC. Date: August 26, 2011 By: /s/ Hui Xiaobing Hui Xiaobing Chief Executive Officer (Principal Executive Officer) Date: August 26, 2011 By: /s/ Richard Shen Richard Shen Chief Financial Officer (Principal Accounting and Financial Officer) - 3 -
